





EXHIBIT 10.1




PATTERSON COMPANIES, INC.
Fiscal 2018
Incentive Plan


PLAN PURPOSE
The objective of Fiscal 2018 Patterson Companies, Inc. (PDCO) Incentive
Compensation Plan (the “Plan”) is to encourage greater initiative,
resourcefulness, teamwork, and efficiency on the part of its employees. The
day-to-day performance and responsibilities of each individual have a direct
impact on our internal and external customer satisfaction, sales and operational
goals, which ultimately affects the profitability of the company.


ELIGIBILITY
Participation
This Incentive Program is designed to include designated employees across the
organization. Incentive opportunity for targeted groups of employees is
specified in the Plan schedules attached to this document. Newly hired,
transferred, or employees who become participants during the Plan year will be
eligible on a prorated basis under the respective schedule.


Participation in the Plan is determined by the Chief Executive Officer (CEO) of
Patterson Companies, Inc. with approval of the Chief Executive Officer (CEO) of
each respective subsidiary or operating unit and is based on level of
responsibility and organizational impact of the participant.


Participants are eligible for participation in only one Patterson Companies,
Inc. (or subsidiary thereof) incentive, bonus, or other variable pay program,
unless so authorized by specific provisions included in this Plan and the
respective Patterson Companies, Inc. variable pay Plan document(s).


Award Payments
To receive an award several criteria must be met:
1.
Employment - To be eligible to receive an award, the individual must be employed
by Patterson Companies, Inc., or a subsidiary thereof, on the last day of the
fiscal year;

a.
Job elimination - Participants whose positions are eliminated may, at the
discretion of management, be eligible for prorated awards based on tenure in the
qualifying position, overall performance level, actual results attained, and
other criteria determined by management;

b.
Job transfer - Participants who transfer into or out of eligible positions
within the company may be eligible for prorated awards based on tenure in the
qualifying position, overall performance level, actual results attained, and
management discretion;

c.
Job promotion - If an employee is promoted during the plan year and is assigned
to a new bonus plan or an increased target bonus percentage, their bonus award
will be prorated based on the new base salary. If the promotion results only in
a base pay increase, the pay rate as of the beginning of the fiscal year will be
used for the bonus calculation.



2.
Performance - Continued participation in the Plan is dependent upon the
participant remaining an employee in good standing as defined by Patterson
Companies, Inc. or its subsidiary. To qualify for an award, a participant must
have a satisfactory performance rating and not be on a formal performance
improvement plan. A participant on written warning or disciplinary



1



--------------------------------------------------------------------------------





status at any time during the Plan year may have his/her incentive award reduced
or denied at management’s discretion;
3.
Ethical and Legal Standards - Participants are required to be in compliance
with, and abide by, Patterson Companies, Inc. Code of Ethics and comply with the
letter and spirit of its provisions at all times.



No awards are considered earned until the last day of the fiscal year.


BASIS FOR AWARDS
The management of Patterson Companies, Inc. will approve participant objectives
and evaluate performance of the business unit. Performance will be evaluated
based on the specific goals and measures described in the attached plan
schedules, the effective management of customer and employee relations, and
compliance with company expectations of good business practices and ethical
conduct.


Patterson Companies, Inc. reserves the right to make changes to the Plan at any
time, including but not limited to: withdraw or withhold from the Plan any
transaction, product or service it might select; revise territories; establish
specific account, customer, or portfolio representation; and assign or reassign
specific accounts, customers, or portfolios within a participant’s location
service area at any time during the fiscal year.


Goals, incentive targets, territory assignments, and any other factors affecting
this Plan may be reviewed and changed at any time during the Plan year.


APPROVAL OF AWARD PAYMENTS
The CEO of each respective subsidiary or operating unit will review and approve
all award recommendations prior to submission to payroll for payment. Management
may adjust payments at its own discretion to reflect the impact of any event
that distorts actual results achieved and effective management of customer and
employee relations. All awards are paid at the discretion of management.


DISTRIBUTION OF AWARD PAYMENTS
Generally, awards are calculated following the end of the fiscal year and
payments are scheduled within 75 days after the end of the fiscal year.


Award payments are made by the same means as the individual’s normal payroll.
Applicable withholdings are deducted from all payments. Payments made under this
Plan will be used in the calculation of benefits only as allowed under the
applicable benefit plan. Awards are considered as earned by the participant on
the last day of the fiscal year.


Generally, awards are determined and paid according to the provisions of this
Plan document. Any exceptions require the approval of the President of each
respective subsidiary or operating unit.


CHANGES IN EMPLOYMENT STATUS
In the event a participant dies, becomes disabled (as defined by Patterson’s
Group Long Term Disability Plan provisions), retires, or is on a leave of
absence (as defined by applicable Patterson policies), he/she may be eligible
for an award based on management's discretionary review of the participant’s
actual performance and actual work done while at work. In the event of death,
the award payment, if any, is issued in the name of the deceased and made
payable to the estate.










2



--------------------------------------------------------------------------------





ADOPTION AND ADMINISTRATION
The CEO of Patterson Companies, Inc., and the CEO of the subsidiary or operating
unit, or the Chief Human Resources Officer on their behalf, must approve the
attached Plan schedules. The Plan schedules are effective for each fiscal year
of the company and are updated annually.
The CEO of each respective subsidiary or operating unit holds general authority
and on-going responsibility for Plan administration. Any exceptions to the
provisions in this Plan require approval of the CEO of Patterson Companies, Inc.
and the CEO of the respective subsidiary or operating unit. The foregoing
officers and the Executive Vice President of Patterson Companies, Inc., or the
Chief Human Resources Officer acting on their behalf, have the authority to
interpret the terms of this Plan.


This Plan supersedes all prior Incentive Plans. No agreements or understandings
will modify this Plan unless they are in writing and approved by the CEO of
Patterson Companies, Inc. and the CEO of the respective subsidiary or operating
unit. This Plan is reviewed annually to determine the appropriateness of future
continuation.


NO CONTRACT
Participation in this Plan does not constitute a contract of employment and
shall not affect the right of Patterson Companies, Inc. to discharge, transfer,
or change the position of a participant. The employment of any person
participating in the Plan may be terminated at any time and no promise or
representation is made regarding continued employment because of participation
in the Plan.


The Plan shall not be construed to limit or prevent Patterson Companies, Inc.
from adopting or changing, from time to time, any rules, standards, or
procedures affecting a participant's employment with Patterson Companies, Inc.
or any Patterson Companies, Inc. affiliate, including those which affect award
payments, with or without notice to the participant.


ETHICAL AND LEGAL STANDARDS
A participant shall not pay, offer to pay, assign or give any part of his/her
compensation or any other money to any agent, customer, or representative of the
customer or any other person as an inducement or reward for assistance in making
a sale. Moreover, no rights under this Plan shall be assignable or subject to
any pledge or encumbrance of any nature.


If a participant fails to comply with the Patterson Companies, Inc. Code of
Ethics or the provisions included in this Plan document or violates any other
company policy, his/her award may be adjusted, reduced, or denied at the
discretion of Patterson Companies, Inc. management.


Approved




/s/ James W. Wiltz                        /s/ Ann Gugino    
James W. Wiltz                        Ann Gugino
Interim President & Chief Executive Officer            Chief Financial Officer
and
Executive Vice President


September 28, 2017                        September 28, 2017
Date                                Date




3

